DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following changes have been made to the subject application:
	Claim 6:
	Line 7, “an isolation control signal” has been changed to --the isolation signal--;
	Line 12, “the isolation control signal” has been changed to --the isolation signal--;
	Line 13, “the isolation control signal” has been changed to --the isolation signal--.
	Claim 17:
	Line 7, “an isolation control signal” has been changed to --the isolation signal--;
	Line 13, “the isolation control signal” has been changed to --the isolation signal--;
	Line 14, “the isolation control signal” has been changed to --the isolation signal--.
	Claim 23:
	Line 7, “an isolation control signal” has been changed to --the isolation signal--;
	Line 12, “the isolation control signal” has been changed to --the isolation signal--;
	Line 13, “the isolation control signal” has been changed to --the isolation signal--.
	Claim 24:
Line 6, “an isolation control signal” has been changed to --the isolation signal--;
	Line 11, “the isolation control signal” has been changed to --the isolation signal--;
	Line 12, “the isolation control signal” has been changed to --the isolation signal--.

The changes have been made to provide proper antecedent basis in order to place the application in a condition for allowance.
	

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 8/2/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest isolation circuitry, in operation, in response to an isolation signal generated by the first circuitry, selectively passes: the replicated reset signal from the first circuitry to the second circuitry; and the generated indication of whether a threshold period of time has elapsed from the second circuitry to the first circuitry as called for in claim 1; the first circuitry comprises a flip-flop, the flip-flop including: a clock input, which, in operation, receives the reset signal; a data input, which, in operation, receives an active signal; and an erasure input, which, in operation, receives the generated indication of whether the threshold period of time has elapsed, wherein the flip-flop, in operation: switches to a stored state of operation and emits an active state signal at an output of the flip-flop in response to reception of an edge of the reset signal; and switches to an erased state of operation and emits an inactive state signal at the output of the flip-flop in response to the generated indication indicating the threshold period of time has elapsed as called for in claim 2; wherein the second circuitry comprises: a clock, which, in operation, generates a clock signal when the second circuitry is active; a first flip-flop comprising: a clock input, which, in operation, receives the clock signal; a data input, which, in operation, receives an inactive signal; and an output, which, in operation, emits an intermediate output signal, wherein the first flip-flop, in operation, switches the intermediate output signal to an active state in response to a first edge of the clock signal; and a second flip-flop comprising: a clock input, which, in operation, receives the clock signal; a data input connected to the output of the first flip-flop; and an output, which, in operation, emits the generated indication of whether a threshold period of time has elapsed since the activation of the second circuitry, wherein the second flip-flop, in operation, switches the generated indication to an active state in response to a second edge of the clock signal subsequent to the first edge as called for in claim 4; wherein: the method comprises electrically coupling the first circuitry and the second circuitry after generating the activation signal and before generating the replicated reset signal; 5Application No. 17/396,070 Reply to Office Action Dated May 4, 2022 the electrically coupling the first circuitry and the second circuitry comprises controlling isolation circuitry coupled between the first circuitry and the second circuitry to, in response to an isolation signal generated by the first circuitry, selectively pass: the replicated reset signal from the first circuitry to the second circuitry; and the generated indication of whether a threshold period of time has elapsed from the second circuitry to the first circuitry as called for in claim 7; the integrated circuit comprises isolation circuitry coupled between the activation circuitry and the functional circuitry; and the isolation circuitry, in operation, in response to an isolation signal generated by the first circuitry, selectively passes: the replicated reset signal from the activation circuitry to the functional circuitry; and the generated indication of whether a threshold period of time has elapsed from the functional circuitry to the activation circuitry as called for in claim 12; wherein: the method comprises electrically coupling the first circuitry and the functional circuitry after generating the activation signal and before generating the replicated reset signal; the electrically coupling the first circuitry and the functional circuitry comprises controlling isolation circuitry coupled between the first circuitry and the functional circuitry to, in response to an isolation signal generated by the first circuitry, selectively pass: the replicated reset signal from the first circuitry to the functional circuitry; and the generated indication of whether a threshold period of time has elapsed from the functional circuitry to the first circuitry as called for in claim 19.  Therefore, claims 1-7, 10, 12-15, 17-19 and 21-24 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/22/2022